Citation Nr: 0707195	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for an acquired 
psychiatric disorder.

3. Entitlement to an initial compensable evaluation for 
residuals of a postoperative left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Muskogee, Oklahoma.

The Board observes that the RO and the veteran's 
representative are under the impression that the issue of 
entitlement to service connection for a bilateral eye 
disability is on appeal before the Board.  However, the 
veteran's May 2004 VA Form-9 expressly states that the 
veteran is only appealing the issues of service connection 
for hepatitis C and an acquired psychiatric disorder and an 
increased initial evaluation for residuals of a postoperative 
left inguinal hernia.  

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Hepatitis was not manifested during the veteran's active 
duty service, nor is the veteran's current hepatitis 
otherwise related to service.

2. The veteran's residuals of a postoperative left inguinal 
hernia are manifested by a barely visible, otherwise normal 
scar in the left groin measuring no more than 6 centimeters 
by 0.4 centimeters, with no evidence of a recurrent inguinal 
hernia; functional impairment includes numbness, pain, and 
soreness when walking and lifting.




CONCLUSIONS OF LAW

1. Hepatitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).

2. The criteria for an initial evaluation of 10 percent, and 
no higher, for residuals of a postoperative left inguinal 
hernia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been provided appropriate VCAA notice, and that 
no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  With 
respect to the veteran's claim for entitlement to service 
connection for hepatitis C, the Board observes that letters 
sent to the veteran in April 2003 and June 2003 informed him 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The veteran was not, 
however, provided such notice with respect to his claim for 
an initial compensable evaluation for residuals of a 
postoperative left inguinal hernia.  However, the Board finds 
this error to be non-prejudicial.  In a August 2004 written 
statement, the veteran's representative stated that the 
veteran's residual symptoms warranted a higher evaluation in 
accordance with 38 C.F.R. § 4.7 because the veteran's 
disability picture more nearly approximated the higher 
evaluation criteria for his disability.  The Board finds 
these statements demonstrate that the veteran had actual 
knowledge of what the evidence must show to support a claim 
for an increased disability rating.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).  

Letters sent to the veteran in April 2003 and June 2003 
regarding both his claims on appeal advised the veteran of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, both letters essentially notified the veteran of the 
need to submit any pertinent evidence in his possession.  

The Board notes that the April 2003 and June 2003 letters 
were sent to the veteran prior to the September 2003 RO 
rating decision.  Thus, VCAA notice was timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice regarding the evidence necessary to establish a 
disability rating and an effective date.  With respect to the 
veteran's claim of service connection for hepatitis C, the 
Board has concluded that the preponderance of the evidence is 
against this claim.  Any questions as to the appropriate 
disability rating or effective date to be assigned have 
therefore been rendered moot, and the absence of notice on 
these two elements of a service connection claim should not 
prevent a Board decision on the veteran's claim.  The Board 
is granting the veteran's request for a higher initial 
evaluation for residuals of a postoperative left inguinal 
hernia.  Therefore, there will be an opportunity to provide 
notice regarding these elements with implementation of the 
grant herein.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c)(4)(i) (2006).  The veteran's service 
medical records are associated with the claims folder, as 
well as all relevant VA treatment records.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.  The 
Board notes that the veteran was also provided a VA 
examination for the specific purpose of rating the severity 
of his residuals of a postoperative left inguinal hernia.

The Board observes that a VA examination was not provided in 
conjunction with the veteran's claim for service connection 
for hepatitis C.  However, the Board notes that the evidence 
of record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2006).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that suggests a link 
between hepatitis C and military service. Additionally, there 
is no objective evidence to support the veteran's contentions 
that he had a blood transfusion during service, a risk factor 
which might suggest he contracted hepatitis C during service.  
Thus, in light of the absence of any competent evidence 
suggesting a link between his current disability and service, 
VA is not required to provide him with a VA examination in 
conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

A. Service Connection for Hepatitis C

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

The veteran contends that he contracted hepatitis C during 
service from a blood transfusion received in conjunction with 
his left inguinal hernia repair.  However, a review of his 
service medical records reveals no diagnosis of hepatitis C 
during service, nor is there any indication that the veteran 
had hepatitis C on his January 1974 service separation 
examination.  Furthermore, there is no evidence that the 
veteran received a blood transfusion at any time during 
service.  The Board specifically notes that the surgical 
report from his inguinal hernia repair, dated February 1973, 
makes no mention of a blood transfusion during surgery.

The first recorded diagnosis of hepatitis C is an April 1998 
VA laboratory report which notes a positive hepatitis C test.  
This diagnosis is confirmed by a September 1999 "active 
diagnoses list" contained in the veteran's VA medical 
records.  The Board observes that this is twenty-four years 
after service separation.  This significant lapse in time 
between the veteran's active service and the first diagnosis 
weighs heavily against the veteran's claim.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board observes that the record does not contain a medical 
opinion regarding the etiology of the veteran's hepatitis C.  
However, a September 2002 VA liver clinic record notes that 
the veteran exhibits the following risk factors for hepatitis 
C: high risk sexual activity, intravenous (IV) drug abuse, 
multiple tattoos, and hepatitis B.  A November 2002 VA 
medical record also notes that the veteran had an infected 
new tattoo, and that he was cautioned about the risks of 
using an illegal tattoo artist given his hepatitis C 
diagnosis.  The veteran completed a hepatitis C risk factors 
questionnaire in June 2003, and in this questionnaire, he 
acknowledged his well-documented IV drug use since service.  
However, he expressly noted that he did not engage in high 
risk sexual activity, and he indicated that all of his 
tattoos were done in licensed tattoo parlors under sterile 
conditions.  

The Board finds the multitude of risk factors listed above 
also weigh against the veteran's claim that his hepatitis C 
is related to service.  In making this determination, the 
Board finds the contemporaneous evidence of record, in the 
form of VA medical records, carries more probative weight 
than the veteran's current statements regarding his risk 
factors for hepatitis C.  Additionally, the Board 
acknowledges that such evidence is not definitive and that it 
is not allowed to make its own medical determinations.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, in the 
absence of an etiological opinion, the veteran's post-service 
high-risk activities are probative evidence against service 
connection.  

The Board acknowledges that one of the veteran's high risk 
factors, IV drug use, began during service.  Service medical 
records dated January 1973 note that the veteran reported 
that he recently began using IV heroin and IV 
methamphetamines, and that such use involved sharing needles 
with a "junkie" (as described by the veteran).  Despite 
this in-service high risk behavior which may be the source of 
the veteran's hepatitis C, service connection is precluded.  
38 U.S.C.A. § 1110 (West 2002) states that "no compensation 
shall be paid if the disability is the result of the person's 
own willful misconduct or abuse of alcohol or drugs."  See 
also 38 C.F.R. § 3.1(n), 3.301 (2006).  Thus, the law clearly 
states that for claims filed after October 31, 1990, 
compensation for disability that is a result of the 
claimant's own use of drugs is precluded.  See 38 C.F.R. § 
3.301(a).  The only objectively confirmed risk factor for 
hepatitis C during service is the veteran's IV drug use.  
Therefore, even if the veteran's current hepatitis C was the 
result of such in-service drug use, there can be no 
successful claim for compensation for hepatitis C according 
to the law.

As a final note, the Board has reviewed and acknowledges the 
veteran's own statements that his hepatitis C is related to 
service.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  And there is no competent medical 
evidence of a recorded diagnosis in service.

Thus, with consideration of the veteran's multiple post-
service risk factors, the lapse in time between the veteran's 
service and first diagnosis of hepatitis C, the lack of 
evidence of any in-service exposure to hepatitis C that does 
not constitute willful misconduct, and the absence of any 
medical opinion suggesting a causal link to the veteran's 
service, the Board finds that the preponderance of the 
evidence is against his claim of service connection for 
hepatitis C.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

B. Initial Evaluation for Residuals of a Postoperative Left 
Inguinal Hernia

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

The veteran is currently assigned a noncompensable (zero 
percent) disability evaluation for residuals of a 
postoperative left inguinal hernia pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2006).  Under that diagnostic 
code, a noncompensable rating is warranted where the inguinal 
hernia is small, reducible, or without true hernia 
protrusion, or is not operated, but remediable.  A 10 percent 
rating is assigned when the inguinal hernia is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent rating is assigned when the inguinal 
hernia is small and postoperative but recurrent; where it is 
inoperable and irremediable, not well supported by truss; or 
where it is not readily reducible.  A 60 percent rating is 
assigned where the inguinal hernia is large, postoperative, 
and recurrent, and is not well supported under ordinary 
conditions and is not readily reducible, when considered 
inoperable.  

After a careful review of the evidence, the Board concludes 
that a compensable evaluation is not warranted under 
Diagnostic Code 7338 because there is no competent evidence 
that the veteran has a recurrent inguinal hernia.  A November 
2002 VA medical record indicates that no inguinal hernia is 
palpable, and an April 2003 VA medical record notes that the 
veteran has no hernias.  Similarly, a July 2003 VA 
examination report notes that the examiner was unable to 
locate any inguinal hernia on examination.  In light of such 
evidence, the Board concludes that a compensable rating is 
not warranted under Diagnostic Code 7338.

Although the veteran is not entitled to a compensable 
evaluation under Diagnostic Code 7338, the Board observes 
that the veteran's representative contends that the veteran 
is entitled to a compensable evaluation for evidence of a 
painful scar.  The Board agrees.  

As an initial matter, the Board notes that the RO did not 
consider whether the veteran was entitled to a compensable 
rating for the scar resulting from his in-service left 
inguinal hernia repair.  However, this does not preclude the 
Board from doing so.  The veteran's representative 
specifically contends that the veteran is entitled to a 
compensable rating for this scar, and seeing as it is 
encompassed in the veteran's residuals, the Board will 
consider the issue.  See Schafrath at 593 (where a VA 
regulation is made potentially applicable through the 
assertions and issues raised in the record, the Board's 
refusal to acknowledge and consider that regulation is 
"arbitrary, capricious, an abuse of discretion," and "not 
in accordance with the law" (quoting Payne v. Derwinski, 1 
Vet. App. 85, 87 (1990)).

Diagnostic Code 7804 of the Rating Schedule essentially 
provides, in substance, that a maximum 10 percent evaluation 
will be assigned for a superficial scar that is painful on 
examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006).  Although there is no mention of any pain with 
reference to the veteran's scar in his VA medical records, 
the July 2003 VA examination report notes that the veteran 
has functional impairment from his postoperative left 
inguinal hernia, including numbness, pain, and scarring when 
walking and lifting.  In addition to such functional 
impairment, the examiner also noted that the veteran had a 
barely visible, otherwise normal scar in the left groin area 
which measured six centimeters by 0.4 centimeters.  

The Board observes that 10 percent is the maximum allowable 
disability rating under Diagnostic Code 7804.  Thus, 
entitlement to an evaluation in excess of 10 percent under 
Diagnostic Code 7804 is not warranted.  The veteran is also 
not entitled to a rating in excess of 10 percent under any 
other diagnostic code applicable to scars.  Diagnostic Codes 
7801 and 7805 provide for disability ratings in excess of 10 
percent for scars, other than head, face, or neck.  However, 
Diagnostic Code 7801 is not applicable because there is no 
competent medical evidence that the veteran's left inguinal 
scar is deep or causes limited motion.  Diagnostic Code 7805 
is also not applicable because there is no competent evidence 
indicating that the veteran's left inguinal scar causes any 
limitation of function or motion.  Rather, the evidence of 
record demonstrates that the veteran has pain on motion due 
to his left inguinal hernia scar.

The Board notes that consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2006), as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, the Board finds that a 
review of the record, to include the medical evidence, 
otherwise fails to reveal any additional functional 
impairment associated with the veteran's residuals of a 
postoperative left inguinal hernia.

The evidence of record demonstrates that the veteran does not 
have a recurrent left inguinal hernia, and that his residuals 
of a postoperative left inguinal hernia repair are manifested 
by a barely visible, otherwise normal scar that is painful 
with motion.  In light of this disability picture, the Board 
concludes that the veteran is entitled to a 10 percent 
evaluation, and no higher for residuals of a postoperative 
left inguinal hernia repair.  In making its determination, 
the Board considered the benefit-of-the-doubt rule.  However, 
as the preponderance of the evidence is against an evaluation 
in excess of 10 percent, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Entitlement to service connection for hepatitis C is denied.

A 10 percent initial evaluation, and no higher, for residuals 
of a postoperative left inguinal hernia is granted.


REMAND

A. Outstanding Records

A September 1999 VA medical record contains a history 
provided by the veteran of his past psychiatric treatment.  
In such record, the veteran indicates that he was treated at 
a facility in Hutchinson, Kansas in 1986, at White Deer Run 
in Williamsport, Pennsylvania in 1994 and 1998, at the 
Philadelphia VA Medical Center (MC) in 1998, and at the 
Hampton, Virginia VAMC in June 1999.  The Board observes that 
the only treatment records associated with the claims folder 
from the above list are those from the Philadelphia VAMC.  

VA has a duty to obtain all outstanding identified VA 
treatment records as such records are constructively in the 
possession of VA adjudicators during the consideration of a 
claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the 
Board must remand this appeal to obtain the records from the 
Hampton VAMC.  Additionally, the veteran should be contacted 
and asked to provide additional information and consent forms 
for the private treatment facilities identified above.  See 
38 C.F.R. § 3.159 (2006).  Upon receipt of this information, 
appropriate attempts should be made to obtain these private 
treatment records.

In addition to these missing VA and private treatment 
records, the Board notes that an October 2000 VA medical 
record indicates that the veteran is receiving Social 
Security Administration benefits for a psychiatric disorder.  
Seeing as the disability that is the basis for this award is 
the disability before the Board on appeal, the records 
associated with his application and award of Social Security 
disability benefits should be obtained while this appeal is 
on remand.

B. VA examination

After careful review of the record, the Board also concludes 
that a VA examination is necessary to provide an etiological 
opinion regarding the veteran's current psychiatric 
diagnoses.  The Board notes that the veteran has current 
diagnoses of bipolar disorder, schizoaffective disorder, and 
depressive disorder.  These psychiatric disorders are 
manifested by delusions and hallucinations, as well as 
depression.  Although there is no evidence of any delusions 
or hallucinations during service, nor is there any diagnosis 
of schizoaffective disorder or bipolar disorder, there is 
evidence of an in-service diagnosis of depression.  Service 
medical records dated October 1973 note that the veteran has 
depression related to family events.  A December 1973 service 
medical record, however, simply notes a diagnosis of 
depression related to the veteran's complaints of general 
malaise, and does not link this diagnosis to any specific 
event or incident.  Additionally, the veteran's current VA 
medical records indicate that he reported having auditory and 
visual hallucinations since service, as well as suicidal 
ideation since his early twenties.  See VA medical record 
dated September 16, 1999.  Additionally, as mentioned above, 
the veteran has reported multiple psychiatric admissions 
dating back to 1986.

In light of the above, the Board concludes that the competent 
medical evidence of record is insufficient to decide the 
veteran's claim and more development is necessary.  
Specifically, the evidence of record contains evidence of an 
in-service diagnosis of depression that is not linked to any 
specific event and a current diagnosis of depressive disorder 
with other additional psychiatric diagnoses.  Yet, there is 
no etiological opinion of record to assist the Board in 
deciding the veteran's claim.  Therefore, in order to fulfill 
its duty to assist the veteran in developing his claim under 
38 C.F.R. § 3.159(c)(4)(1), the Board concludes that a remand 
is necessary for a VA examination and etiological opinion.


C. VCAA Notice

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  Dingess held that VA must 
provide notice of all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice regarding the type of evidence necessary 
to establish a disability rating or effective date.  As these 
questions are involved in the present appeal, such notice 
should be provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2. Contact the veteran to obtain the names 
and addresses of all medical care 
providers/facilities who provided 
psychiatric treatment and/or 
hospitalization, including, the facility 
in Hutchinson, Kansas and White Deer Run 
in Williamsport, Pennsylvania.  After 
securing the necessary release from the 
veteran, obtain these records.

3. Obtain any VA treatment records from 
the Hampton, Virginia VAMC, to include 
hospitalization records, for 1999.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4. Obtain all medical and administrative 
records from the Social Security 
Administration relating to its decision 
awarding the veteran Social Security 
disability benefits.

5. Schedule the veteran for a VA 
psychiatric examination to ascertain the 
existence and etiology of the veteran's 
current acquired psychiatric disorder(s), 
including a depressive disorder.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
accomplished.  All appropriate tests and 
studies should be conducted, and any 
consultations deemed necessary should be 
accomplished.  The examiner should 
indicate whether the veteran has any 
current acquired psychiatric disorder(s) 
and provide a diagnosis.  The examiner 
should also provide an opinion as to 
whether it is more likely (greater than a 
50 percent probability), less likely (less 
than a 50 percent probability), or as 
likely as not (50 percent probability) 
that any current acquired psychiatric 
disorder is etiologically related to the 
veteran's active military service, 
including his in-service diagnosis of 
depression.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

6. After completion of the above, the case 
should be reviewed on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


